PER CURIAM.
A Pulaski County jury found in favor of plaintiff on his petition for damages on a contract to construct a water pond on property owned by defendants, husband and wife, and returned a verdict in favor of plaintiff on the counterclaim of defendants.
The resolution of the conflicting testimony of the parties as to the terms of their oral agreement, the credibility of the witnesses, and the weight to be given testimony, was for the jury. We have reviewed the pleadings and the trial transcript and find there was sufficient evidence to support the jury’s verdict. No error of law appears and an opinion would have no prec-edential value.
Affirmed. Rule 84.16(b), V.A.M.R.
All concur except PREWITT, P. J., re-cused.